SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1029
CAF 13-01545
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF STAR C.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,   MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

BRONSON T., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (RUPAK R. SHAH OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (BENJAMIN YAUS OF COUNSEL),
FOR PETITIONER-RESPONDENT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered August 12, 2013 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, terminated the parental rights of respondent and transferred
guardianship and custody of the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights with respect to his daughter on the ground of
mental illness. We conclude that petitioner met its burden of
demonstrating by clear and convincing evidence that the father is
“presently and for the foreseeable future unable, by reason of mental
illness . . . , to provide proper and adequate care for [the] child”
(Social Services Law § 384-b [4] [c]; see Matter of Christopher B.,
Jr. [Christopher B., Sr.], 104 AD3d 1188, 1188; Matter of Alberto C.
[Tibet H.], 96 AD3d 1487, 1488, lv denied 19 NY3d 813). Contrary to
the father’s contention, petitioner presented clear and convincing
evidence establishing that he is presently suffering from a mental
illness that “is manifested by a disorder or disturbance in behavior,
feeling, thinking or judgment to such an extent that if such child
were placed in . . . the custody of the [father], the child would be
in danger of becoming a neglected child” (§ 384-b [6] [a]; see Matter
of Destiny V. [Lynette V.], 106 AD3d 1495, 1495). The psychologist
appointed by Family Court testified that the father has schizophrenia,
which caused him to experience “intermittent and persistent auditory
hallucinations.” According to the psychologist, the hallucinations
caused the father to become “grossly disorganized,” combative, and
                                 -2-                          1029
                                                         CAF 13-01545

“agitated,” which interfered with his ability to concentrate and care
for the child. Further, the father failed to take his medication as
prescribed, thereby exacerbating his symptoms (see generally Matter of
Roman E.A. [Danielle M.] [appeal No. 2], 107 AD3d 1455, 1456). The
psychologist’s testimony was supported by the testimony of the
father’s caseworker and a counselor who supervised his visitation with
the child (see e.g. Matter of Corey UU. [Donna UU.], 85 AD3d 1255,
1257-1258, lv denied 17 NY3d 708; Matter of Devonte M.T. [Leroy T.],
79 AD3d 1818, 1818-1819). Both witnesses testified that the father
lacked the ability to provide adequate care for the child and that, as
a result of his inability to concentrate, he failed to learn those
skills during the course of his supervised visitation and parenting
classes (see Devonte M.T., 79 AD3d at 1818-1819; see also Christopher
B., Jr., 104 AD3d at 1188).




Entered:   October 3, 2014                     Frances E. Cafarell
                                               Clerk of the Court